United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4423
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              William Robert Worrels

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: April 13, 2017
                               Filed: April 27, 2017
                                   [Unpublished]
                                  ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       While William Worrels was serving a third term of federal supervised release,
the district court1 revoked supervised release and sentenced him to serve 6 months in

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
prison and 29 additional months of supervised release. Worrels appeals, and we
affirm.

       For reversal, Worrels first argues that the district court erred procedurally by
failing to calculate the revocation range in the guidelines. Because no objection was
raised below, we review for plain error, see United States v. Miller, 557 F.3d 910, 916
(8th Cir. 2009), and we find none, see United States v. Winston, 850 F.3d 377, 380
(8th Cir. 2017) (plain error standard). The record reflects that the district court
considered the chapter 7 policy statements in the guidelines, which include the
revocation ranges, before it imposed the sentence it determined was warranted. See
United States v. Fleetwood, 794 F.3d 1004, 1005 (8th Cir. 2015) (sentencing error is
prejudicial only if defendant proves reasonable probability that he would have
received lighter sentence but for error); United States v. Hawkins, 375 F.3d 750,
751-52 (8th Cir. 2004) (district courts must consider advisory chapter 7 policy
statements when sentencing a defendant whose supervised release has been revoked).

       Worrels next argues that the supervised release portion of the revocation
sentence is substantively unreasonable because the violations resulted from his
struggles with drug addiction. We conclude that the district court did not abuse its
discretion in imposing an additional 29 months of supervised release because the
court considered valid sentencing factors under 18 U.S.C. § 3553(a). See 18 U.S.C.
§ 3553(a)(1) (history and characteristics of defendant), (a)(2)(B) (need for sentence
to deter criminal conduct); United States v. Merrival, 521 F.3d 889, 890 (8th Cir.
2008) (abuse of discretion review); United States v. Zoran, 682 F.3d 1060, 1064-65
(8th Cir. 2012) (where district court emphasized defendant’s repeated violation of
conditions of supervision, court acted well within its discretion by imposing
maximum term of supervised release); United States v. Bridges, 569 F.3d 374, 379
(8th Cir. 2009) (district court has wide latitude to assign some § 3553(a) factors
greater weight than others in determining appropriate sentence).



                                         -2-
      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                    -3-